Citation Nr: 1452152	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-05 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.  

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to April 1967.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision in which the RO denied the Veteran's petition to reopen a claim for service connection for bilateral hearing loss and hypertension.  

The Board observes that the Veteran was scheduled for his requested hearing before a Veterans Law Judge via video conference in February 2013; however, he did not appear at the RO for his hearing.  There is no indication that an October 2012 letter notifying the Veteran of his hearing date was returned as undeliverable. Additionally, he has not given good cause for his failure to appear or requested that his hearing be rescheduled.  Therefore, the Board considers the Veteran's request for a hearing before a Veterans Law Judge to be withdrawn. 38 C.F.R. § 20.704(d) (2014).

The Board notes that, in addition to the paper claims file, there is a Virtual VA and VBMS paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA and VBMS paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  In a decision issued in October 2006, the RO found no new and material evidence has been submitted to reopen the claims for service connection for bilateral hearing loss and hypertension; the Veteran did not appeal. 

2.  Evidence added to the record since the last final October 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  Evidence added to the record since the last final October 2006 denial is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1. The October 2006 RO decision that denied new and material evidence to reopen 
the claims for service connection for bilateral hearing loss and hypertension are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).   

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Sanders, supra.  In addition, the Board notes that in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the March 2010 VCAA letter sent to the Veteran prior to the appealed April 2010 rating decision, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim as well as what information and evidence must be submitted by the Veteran and the types of evidence that would be obtained by VA.  The March 2010 VCAA letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The VCAA letter complies with Kent.  Thus, the Board finds that the duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claims.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, and VA treatment records.  As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Board finds that VA's duty to assist has been met.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).
Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As a preliminary matter, the Board observes that in March 2012, the Veteran submitted a clinical record cover sheet dated April 13, 1967 which noted diagnoses of severe bilateral hearing loss and pharyngitis, acute secondary to streptococcus.  Under 38 C.F.R. § 3.156(c) (2014) notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  The Board finds that the clinical cover sheet is not relevant within the meaning of § 3.156(c) as the in-service notation of severe bilateral hearing loss in March 1967 was already known at the time of the prior denials.  Thus, 38 C.F.R. § 3.156(c) is not for application.  Consequently, new and material evidence is necessary to reopen the claim.  

The Veteran was previously denied entitlement for service connection for bilateral hearing loss in a July 1989 rating decision.  The Board notes that in February 1992, the RO issued a rating decision that denied service connection for hypertension.  In February 1998 and October 2006 rating decisions, the RO denied the Veteran's petition to reopen his claims for service connection for bilateral hearing loss and hypertension.  With regards to his claim for bilateral hearing loss, the RO considered the Veteran's claim that his hearing loss was made worse by illness during service and found the lay statements submitted by the Veteran and his service officer to be cumulative in nature and inadequate to justify reopening the claim on the basis of new and material.  With regards to his claim for hypertension, the RO considered the Veteran's claim that illness during service caused his blood pressure to substantially increase, however the lay statements submitted were considered cumulative in nature and inadequate to justify reopening the claim on the basis of new and material evidence.  The Veteran was advised of the decision and his procedural and appellate rights.  However, the Veteran did not appeal the October 2006 rating decision.  No further communication regarding his claims of entitlement to service connection for bilateral hearing loss and hypertension was received until March 2010, when VA received his petition to claim entitlement to service connection for bilateral hearing loss and hypertension.  Therefore, the October 2006 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for bilateral hearing loss and hypertension were received prior to the expiration of the appeal period stemming from the October 2006 rating decision. See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  
I. Bilateral Hearing Loss

Evidence of record at the time of the October 2006 decision included service treatment records and statements from the Veteran, his wife, and service officer.  At his February 1967 induction examination, the Veteran was noted to have defective hearing.  The Veteran was provided with three audiometric hearing tests.  Such was clearly noted in the Notes portion of the examination report.  Prior to November, 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards from the Veteran's entrance examination report have been converted to ISO-ANSI standards.  The ASA standard values are listed first in the below charts, followed by the ISO-ANSI standard values in parentheses.  

The February 1967 audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30 (45)
30 (40)
30 (40)
30 (40)
35 (40)
LEFT
20 (35)
20 (30)
45 (55)
50 (60)
60 (65)


HERTZ

500
1000
2000
3000
4000
RIGHT
25 (40)
30 (40)
35 (45)
40 (50)
50 (55)
LEFT
25 (40)
25 (35)
45 (55)
50 (60)
55 (6)


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
15 (25)
15 (25)

35 (40)
LEFT
15 (30)
30 (40)
35 (45)

40 (45)

Defective hearing in the left ear was noted.

In a March 1967 service treatment record, the Veteran was seen on sick call for complaints of hearing loss.  The examiner noted that the Veteran had no exposure to loud noise.  Several audiometric hearing tests were provided and inconsistent hearing loss was noted.  The Veteran reported for a follow-up visit which the examiner continued to note that he was not exposed to loud noises.  The examiner found that the Veteran's responses to audio tests were inconsistent while he hears conversational speech without difficulty.  A March 1967 service treatment record showed the Veteran reported that he had had hearing loss for several years.  

An April 1967 narrative summary showed that the Veteran again reported that he had had hearing loss for several years.  An April 1967 Medical Board report concluded that the Veteran did not meet the physical standards of enlistment or induction, and that the Veteran's hearing loss had existed for several years prior to service.  Based on the finding of the Medical Board, the Veteran was discharged on the basis that he was unfit for duty, to which the Veteran chose not to submit a statement of rebuttal.  As a result, an honorable discharge certificate was issued.  

In September 1997, the Veteran's representative alleged that his hearing loss was made worse from service when he developed rubella during boot camp and was hospitalized.  The Veteran claimed that either the disease or the treatment resulted in substantially worsened hearing.  In a February 1998 rating decision, the RO found no evidence of the claimed illness.  

Evidence received since the October 2006 decision consists of an April 1967 service treatment record, private medical opinions, and VA treatment records from the Little Rock VA Medical Center (VAMC) dated from September 2009 to April 2010 where the Veteran has been treated for bilateral sensorineural hearing loss and provided with binaural hearing aids since October 2006.  

In February 2012, the Veteran submitted three private opinion letters to VA in support of his claim.  The Board notes that the letters submitted by Dr. D.G. and Dr. T.S. consist of the same opinion in which they note a "discrepancy" between the Veteran's entrance examination and a service treatment record dated two months later which showed chronic, severe bilateral hearing loss from the mild, defective left ear hearing upon entrance.  Based on the discrepancy, the physicians concluded that the Veteran's development of severe bilateral hearing loss had to have occurred after his active duty had started.  Meanwhile, Dr. L.V. submitted a letter stating that he agreed with the findings of the two previous physicians.  Dr. L.V. stated that the Veteran suffered severe hearing loss while in service and that this was clearly documented in his records.  The credibility of the foregoing opinions is presumed for purposes of determining whether new and material evidence has been received to reopen the claim.  Justus, 3 Vet. App. at 513.  As this favorable evidence directly relates to the question of whether hearing loss was incurred or aggravated in service, it is new and material.   Thus, the Board finds that the evidence received since the last final decision is not cumulative and redundant of evidence previously considered, and raises the possibility of substantiating the claim of service connection for bilateral hearing loss.  See 38 C.F.R. § 3.156(a).  Therefore, new and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

II. Hypertension

The evidence of record at the time of the October 2006 rating decision included the Veteran's service treatment records and lay statements from the Veteran, his spouse, and service officer.  Service treatment records did not establish that hypertension was "chronic" during the Veteran's active service.  The February 1967 induction examination noted that the Veteran's blood pressure was 114/72.  Upon discharge from active service, his blood pressure was 148/98 as reported in his March 1967 separation examination.  The Veteran's heart and vascular system was clinically normal.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 ("hypertension" means diastolic blood pressure predominantly 90mm. or greater; and "isolated systolic hypertension" means systolic blood pressure predominantly 160mm. or greater with a diastolic blood pressure of less than 90 mm.).  Further, there was no evidence of continuity of symptomatology. Accordingly, the Veteran's claim was denied in a February 1992 rating decision and confirmed by the February 1998 and October 2006 rating decisions.  

The Veteran submitted an application to reopen his claim in March 2010.  The evidence received since the October 2006 rating decision includes VA treatment records from the Little Rock VA Medical Center (VAMC) dated from September 2009 to April 2010 and private medical opinions from his physician.  The Board notes that the VA and private treatment records are entirely absent of treatment or diagnosis for hypertension.  While VA treatment records dated in September 2009 and January 2010 note that the Veteran reported a past medical history significant for hypertension, this is cumulative and redundant of prior statements made by the Veteran in which he contended that he had hypertension.  As a result, the Secretary's duty to assist by providing a new medical examination or opinion in specific regards to hypertension is not triggered.  See Shade, 24 Vet. App. at 120.

The Board notes that on his January 2011 notice of disagreement, the Veteran asserted that his hypertension is due to his illness of mumps and rubella in service. The rubella theory was already addressed by the February 1998 rating decision.  In regard to the theory that the hypertension is secondary to mumps, the Board finds that this is merely an additional theory of entitlement, as opposed to material evidence that raises a reasonable possibility of substantiating the claim.  The law dictates that "finality attaches once a claim for benefits is disallowed, not when a particular theory is rejected."  Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005); see Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (multiple theories of establishing the same benefit are part of same claim).  Thus, the Veteran's advancement of a new theory of entitlement alone is not sufficient to reopen his claim.  

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for hypertension. Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's claim to reopen is denied.

    


ORDER

New and material evidence has been received; the claim for service connection for bilateral hearing loss is reopened and the appeal is granted to this extent only.

New and material evidence has not been received; the claim for service connection for hypertension is not reopened.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's bilateral hearing loss claim.

As noted above, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted private medical opinions are presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  Once the claim is reopened, however, the presumption no longer attaches.  The private medical opinions are insufficient to substantiate the claim.  A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are considered as noted. Id.  "[I]f a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In such claims, the Veteran has the burden of showing that there was increase in disability during service to establish the presumption of aggravation.  See Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his (or her) burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption. Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. To rebut the presumption of aggravation, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease. Horn, 25 Vet. App. at 235 n.6; 38 U.S.C.A. § 1153.  In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination and nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed.  The examiner should be advised that prior to November, 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA) and that since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI), so the ASA standards converted to ISO-ANSI standards are for consideration. 

(a)(1)  In regard to the left ear, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's pre-existing hearing loss of the left ear underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up).  IF YES, is the increase in severity of the pre-existing hearing loss of the left ear clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disorder?  The examiner must consider and discuss Dr. D.G.'s January 2012 letter, Dr. L.V.'s February 2012 letter, and Dr. T.S.'s February 2012 letter. 

(a)(2) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss of the left ear is etiologically related to hearing loss noted in service?

(b)(1) In regard to the right ear, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service with pre-existing hearing loss?  In so opining, the examiner must consider and discuss the three audiograms noted on the February 1967 enlistment examination report, Dr. D.G.'s January 2012 letter, Dr. L.V.'s February 2012 letter, and Dr. T.S.'s February 2012 letter. 

(b)(2)  If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing right ear hearing loss WAS NOT aggravated beyond the natural progress of the disorder by his active military service? In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  The examiner must consider and discuss Dr. D.G.'s January 2012 letter, Dr. L.V.'s February 2012 letter, and Dr. T.S.'s February 2012 letter. 

(b)(3) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with pre-existing right ear hearing loss, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current right ear hearing loss is etiologically related to any hearing loss noted during such service?  The examiner must consider and discuss Dr. D.G.'s January 2012 letter, Dr. L.V.'s February 2012 letter, and Dr. T.S.'s February 2012 letter. 

The examiner should explain the medical basis for the conclusions reached.

2. After the development requested above has been completed, the record should again be reviewed. If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


